PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS
AND INTERFERENCES



Application Number: 15/299,860
Filing Date: 10/21/2016 
Appellant(s): Debora W. Chang, et al.



__________________
Linda M. Sivik
For Appellant


EXAMINER'S ANSWER



This is in response to the appeal brief filed on 05/09/2022 appealing from the Office action mailed 12/08/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

(1) Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7, 10-16, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cetti et al (29 July 2009; US 2009/0029900 A1) in view of Soffin et al (9 November 2006; US 2006/0252662 A1).
Regarding claims 1, 3-7 and 25, Cetti teaches a personal care composition comprising from about 2% to about 40% of a surfactant component, and from about 0.005% to about 10% of a partitioned perfume composition having a clogP of at least 3 ([0033]-[0040] and [0068]-[0071]). Cetti provided examples of compositions containing 17% of anionic surfactants (8.5% of sodium trideceth-3 sulfate and 8.5% sodium lauryl sulfate) and 1% perfume formulation (Tables 1-6 and 12). Cetti also provided an example of a composition containing about 15% of anionic surfactants (9.5% sodium lauryl sulfate and 55.7 % sodium laureth sulfate) and 1% perfume formulation (Table 8).
However, Cetti does not teach wherein at least one of the surfactants has an alkyl chain of less than C-12 or branched alkyl chain of claim 1.
Regarding the at least one of the surfactants has an alkyl chain of less than C-12 or branched alkyl chain of claim 1, Soffin teaches a personal care composition comprising a structured surfactant component comprising at least one branched anionic surfactant, wherein the at least one branched surfactant include branched anionic primary sulfate such as 4-methyl undecyl sulfate, 5-methyl undecyl sulfate, 7-methyl undecyl sulfate, 8-methyl undecyl sulfate, 7-methyl dodecyl sulfate, 8-methyl-dodecyl sulfate, 9-methyl dodecyl sulfate, 4.5-dimethyl decyl sulfate, 6,9-dimethyl decyl sulfate, 6,9-dimethyl undecyl sulfate, 5-methyl-8-ethyl undecyl sulfate, 9-methyl undecyl sulfate, 5,6,8-trimethyl decyl sulfate, 2-methyl dodecyl sulfate, and 2-methyl undecyl sulfate (Abstract; [0010], [0011], [0027], [0033], [0037], [0041], [0042], [0044] and [0046]).
It would have been obvious to one of ordinary skill in the art to include a  branched anionic primary sulfate such as 4-methyl undecyl sulfate, 5-methyl undecyl sulfate, 7-methyl undecyl sulfate, 8-methyl undecyl sulfate, 7-methyl dodecyl sulfate, 8-methyl-dodecyl sulfate, 9-methyl dodecyl sulfate, 4.5-dimethyl decyl sulfate, 6,9-dimethyl decyl sulfate, 6,9-dimethyl undecyl sulfate, 5-methyl-8-ethyl undecyl sulfate, 9-methyl undecyl sulfate, 5,6,8-trimethyl decyl sulfate, 2-methyl dodecyl sulfate, or 2-methyl undecyl sulfate as one of the anionic surfactants in the personal care composition of Cetti, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so with reasonable expectation of success because as discussed above, Soffin provided the guidance to do so by teaching that branched anionic surfactants such as 4-methyl undecyl sulfate, 5-methyl undecyl sulfate, 7-methyl undecyl sulfate, 8-methyl undecyl sulfate, 7-methyl dodecyl sulfate, 8-methyl-dodecyl sulfate, 9-methyl dodecyl sulfate, 4.5-dimethyl decyl sulfate, 6,9-dimethyl decyl sulfate, 6,9-dimethyl undecyl sulfate, 5-methyl-8-ethyl undecyl sulfate, 9-methyl undecyl sulfate, 5,6,8-trimethyl decyl sulfate, 2-methyl dodecyl sulfate, and 2-methyl undecyl sulfate are suitable anionic surfactants that can be included as part of the surfactant component of the personal care composition Cetti. Thus, [t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.
It would also have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's invention to utilize the teachings from Cetti in view of  Soffin to produce applicant’s claimed invention with a reasonable expectation that the compositions of the prior art would function similarly to exhibit the diffusion coefficient ratios (equal to or greater than about 1.4/1.5) of the instant claims although the prior art is silent to these characteristics because as discussed above, Cetti in view of Soffin teaches the same structures of anionic surfactants and surfactant soluble agents, as well as, overlapping concentration ranges of the surfactants and surfactant soluble agents. Furthermore, Cetti also teaches that the surfactants as manufactured in the final product are typically diluted ([0022]). Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  As such, it would have been customary for an ordinary artisan provided the guidance from Cetti to determine the optimal concentrations of surfactants and surfactants soluble agents to achieve the desired diffusion coefficient ratio. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of concentrations of surfactants and surfactants soluble agents would have been obvious before the effective filing date of applicant's invention.
It is also noted that "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding claims 10-12, as discussed above, Cetti teaches the surfactants include anionic surfactants such as sodium lauryl sulfate, sodium trideceth-3 sulfate sodium laureth sulfate ([0071]-[0073]; Tables 1-6, 8 and 12).
Regarding claim 13, Cetti teaches the surfactant component further contains amphoteric surfactants, nonionic surfactant, zwitterionic surfactants, or mixtures thereof, wherein the amount of the surfactant component in the composition is from 2% to about 40% ([0068]-[0076]). Cetti also provide examples of compositions containing sodium lauroamphoacetate (an amphoteric surfactant) in an amount of 5% (Tables 1-6, 8 and 12).
Regarding claim 14, Cetti teaches the composition further contains cationic polymers ([0086]).
Regarding claims 15 and 16, Cetti teaches the composition further contains conditioning agent such as polysiloxanes ([0082] and [0086]).
Regarding claim 24, Cetti teaches the composition is extrudable or dispensable from a single chamber package and is topically applied to the skin or hair ([0015]). Thus, application to the hair would involve some form of applicator such as hand or pouring/spraying the composition onto the hair or skin.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cetti et al (29 July 2009; US 2009/0029900 A1) in view of Soffin et al (9 November 2006; US 2006/0252662 A1), as applied to claims 1 and 6 above, and further in view of Frantz et al (25 September 2003; US 2003/0180246 A1).
The personal care composition of claims 1 and 6 is discussed above.
However, Cetti and Soffin do not teach the hair health active of claim 8.	Regarding claim 8, Frantz teaches a personal care composition comprising anionic surfactants such as sodium alkyl sulfates and sodium alkyl ether sulfates, amino acids such as histidine, and isostearyl isostearate ([0016]-[0019], [0086] and [0091]). Frantz teaches the composition further contains perfumes ([0117]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to add histidine and/or isostearyl isostearate in the composition of Cetti and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Frantz teaches that the addition of histidine and/or isostearyl isostearate provides conditioning benefit to the composition when applied to skin or hair ([0086] and [0091]). One of ordinary skill in the art would have reasonable expectation of success of adding histidine and/or isostearyl isostearate in the composition of Cetti because Frantz and Cetti are commonly drawn to a personal care composition for application to the skin or hair comprising anionic surfactants such as sodium alkyl sulfates and sodium alkyl ether sulfates, and perfumes. Thus, “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cetti et al (29 July 2009; US 2009/0029900 A1) in view of Soffin et al (9 November 2006; US 2006/0252662 A1), as applied to claim 1 above, and further in view of Kitko et al (18 June 2009; US 2009/0155383 A1).
The personal care composition of claim 1 is discussed above.
However, Cetti and Soffin do not teach the scalp health agent of claims 17-19; the composition is dispense as an aerosol foam of claims 20 and 21; the propellant or blowing agent of claim 22; and the dispensed in a pumped foam of claim 23.
Regarding claims 17-23, Kitko teaches a personal care composition comprising anionic surfactants such as undecyl sulfate, sodium lauryl sulfate and sodium laureth sulfate, perfumes, active agents such as zinc pyrithione and selenium sulfide, and menthol ([0014], [0037]-[0042], [0073], [0095], [0098], [0100], [0114], [0129], [0131] and [0141]). Kitko teaches the composition is in the form of a foam and is dispensed from a pump foamer/pump dispenser that can include gas such as propellant to impart mechanism to form the foam ([0016], [0020], [0021], [0138], [0142] and [0145]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's invention, provided the guidance from Kitko, to add active hair care agents such as zinc pyrithione, selenium sulfide or menthol, as well as, formulating the composition of Cetti to be in the form of a foam dispensed from an aerosol pump dispenser, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so with reasonable expectation of success because Kitko and Cetti are commonly drawn to a personal care composition for application to the skin or hair comprising anionic surfactants such as sodium alkyl sulfates and sodium alkyl ether sulfates, and perfumes. Thus, “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims  1, 3-8 and 10-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-24 of copending Application No. 15/135,998.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the copending application '998 significantly overlap with the subject matter of the instant claims, i.e., a composition comprising (a) from about 14% to about 40% of one or more surfactants wherein one or more of the surfactants is an anionic surfactant or combinations of anionic surfactants including surfactants having an linear alkyl chain or branched alkyl chain such as sodium undecyl sulfate; and from about 0.1% to about 10% of one or more surfactant soluble agents, wherein when the composition is diluted to about 1% surfactant concentration, it has a ratio of surfactant diffusion coefficient to soluble agent diffusion coefficient of equal to or greater than 1.4.
While the claims from the instant application define the surfactant soluble agents as having a ClogP greater than 3.0, it is however, noted that the instant specification further defines the surfactant soluble agents as encompassing anti-dandruff agents such as piroctone olamine, and azoles such as climbazole (instant specification, pages 6-8), which are the same surfactant soluble agents as recited in claims 8-10 of the copending application ‘998.
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over copending Application No.: 15/135,998.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
(2) Response to Argument
	A.	Claims 1, 3-7, 10-16, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cetti et al (US 2009/0029900 A1) in view of Soffin et al (US 2006/0252662 A1)
	Central issue: [t]he rejection of Claims 1, 3-7, 10-16, 24 and 25 under 35 USC §103 is improper because there is no disclosure that teaches or suggests all of the claim limitations of the present invention.

	(I) Appellant argues Cetti in view of Soffin does not teach wherein at least one of the surfactants has an alkyl chain less than C-12 or branched alkyl chain in combination with wherein from about 0.1% to about 10% of one or more surfactant soluble agents having a ClogP greater than 3.0; wherein when the personal care composition is diluted to about 1.5% surfactant concentration has a ratio of surfactant diffusion coefficient to soluble agent diffusion coefficient equal to or greater than about 1.4 of claim 1. (Appeal Brief, pages 4-10).

In response, the Examiner disagrees. Claim 1 recites that the personal care composition comprises “one or more surfactant wherein one or more of the surfactants is an anionic surfactant or a combination of anionic surfactants wherein at least one of the surfactants has an alkyl chain of less than C-12 or a branched alkyl chain.” Thus, claim 1 encompasses mixtures or combinations of surfactants in which one of the surfactants is an anionic surfactant or a combination of anionic surfactants and at least one of the surfactant has an alkyl chain of less than C-12 or a branched alkyl chain.  Note that claim 1 requires that one of the surfactants is generically an anionic surfactant or a combination of anionic surfactants, as well as, one of the surfactants has an alkyl chain of less than C-12 or a branched alkyl chain, which include any type of surfactants (i.e., anionic, cationic, nonionic, amphoteric, etc.) that has an alkyl chain of less than C-12 or a branched alkyl chain. 
The Examiner asserts that Soffin (secondary reference in the 103 rejection) does teach and provide guidance for the claimed “wherein at least one of the surfactants has an alkyl chain less than C-12 or a branched alkyl chain.” Paragraphs [0040]-[0046] of Soffin teaches that at least one of the anionic surfactant is preferably branched, and particularly paragraph [0046] of Soffin teaches branched anionic primary sulfates including 4-methyl undecyl sulfate, 5-methyl undecyl sulfate, 7-methyl undecyl sulfate, 8-methyl undecyl sulfate, 4,5-dimethyl decyl sulfate, 6,9-dimethyl decyl sulfate, 6,9-dimethyl undecyl sulfate, 5-methyl-8-ethyl undecyl sulfate, 9-methyl undecyl sulfate, 5,6,8-trimethyl decyl sulfate, and 2-methyl undecyl sulfate, as the suitable at least one anionic surfactants. The branched anionic primary surfactants as taught by Soffin meet not only the claimed at least one of the surfactants has an alkyl chain less than C-12,” but also at least one of the surfactants has a branched alkyl chain. For example, 4-methyl undecyl sulfate is a surfactant that has an alkyl chain less than C-12 (e.g., undecyl = C-11), as well as, a surfactant that is a branched alkyl chain. Thus, Soffin does in fact teach “at least one of the surfactants has an alkyl chain less than C-12 or branched alkyl chain” as claimed.
Furthermore, it noted that Soffin also teaches sodium tridecyl sulfate and sodium trideceth sulfate as branched anionic surfactants that are suitably preferred as one of the at least one anionic surfactants in a personal care composition (see Soffin, paragraphs [0041]-[0042] and Examples 8-10 under paragraph [0117]). Not only sodium tridecyl sulfate and sodium trideceth sulfate, but all of the branched anionic surfactant listed in paragraphs [0044]-[0046] of Soffin meet the generically claimed at least one of the surfactants has a branched alkyl chain. 
In the same context as Soffin, Cetti (primary reference in the 103 rejection) teaches personal care composition containing sodium trideceth sulfate as one of the preferred anionic surfactants (see Cetti, paragraph [0073], and Tables 1-6 and 8 on pages 4-8). Additionally, it is noted that paragraph [0073] of Cetti disclosed that “[b]ranched anionic surfactants and monoethyl branched anionic surfactants suitable for the present invention are described in a commonly owned, patent application … under US Publication No. 60/680,149.” The 60/680,149 is one of the provisional applications of Soffin (see section (60) of the front cover from Soffin’s patent publication – US 2006/0252662). As such, both Cetti and Soffin commonly teach and exemplified anionic surfactant having a branched alkyl chain (i.e., sodium trideceth sulfate) as one of the suitable anionic surfactants for use in a personal care composition. 
In light of the above, the Examiner maintains the position that the personal care composition of Cetti in view of Soffin teaching substantially the same structures of anionic surfactants (i.e., sodium trideceth sulfate), and surfactant soluble agents having a clogP greater than 3.0 (i.e., partitioned perfumed composition having a clogP of at least 3) as the claimed invention, would be reasonably expected to function or behave in the same manner to exhibit the claimed functional limitation of “wherein when the personal care composition is diluted to about 1.5% surfactant concentration has a ratio of surfactant diffusion coefficient to soluble agent diffusion coefficient equal to or greater than about 1.4.” This is because the Courts have stated: [w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
As a matter of fact, it is noted that sodium trideceth sulfate (a branched alkyl chain anionic surfactant) as particularly taught in Cetti and Soffin is also disclosed in the preferred embodiment of the instant specification as one of the anionic surfactants having a branched alkyl chain (see instant specification, page 13, lines 8-13), as well as, the sodium trideceth sulfate is also exemplified in Example 9 on page 50 of the instant specification as one of the anionic surfactants when used with a surfactant soluble agent having a clogP greater than 3.0 provided a diffusion coefficient ratio of greater than 1.4 (Example 9 has diffusion coefficient ratio of 2.1). Thus, in the absence of objective evidence to the contrary, the preponderance of the evidence from Appellant’s instant specification supports the Examiner’s position that the personal care composition of Cetti (closest prior art) containing substantially the same structure or composition as the claimed invention having anionic surfactants having a branched alkyl chain (i.e., sodium trideceth sulfate), and a surfactant soluble agent having a clogP greater than 3.0 (i.e., a partitioned perfumed composition having a clogP of at least 3), would reasonably be expected to possess the claimed diffusion coefficient ratio.
To date, Appellant has failed to show objective evidence with comparative data showing that the personal care composition of cited prior arts (Cetti in view of Soffin) did not necessarily possess the characteristics (diffusion coefficient ratio) of the claimed invention. Nor has Appellant provided objective evidence with comparative data showing the personal care composition of Cetti (closest prior art) containing substantially the same in structure or composition with the claimed invention did not necessarily possess the claimed diffusion coefficient ratio. Absence this objective evidence to the contrary, nonobviousness of the claimed invention has not been sufficiently established by Appellant.

	(II) Appellant argues that evidence provided in the previously filed 1.132 Declaration (Declaration of Debora W. Chang under 37 CFR 1.132 filed 02/17/2021), demonstrating that it would not be obvious to simply combine two references. Appellant alleges that in view of the 1.132 Declaration, there was no motivation for a skilled artisan to look to Soffin because any teaching in Soffin which specifically teaches that the structured surfactant component or domain is preferably lamellar phase and that this lamellar phase can provide resistance to shear, adequate yield and long term stability, would not be a reference to consider, as a skilled artisan would know that there is a high degree of order and structuring of the surfactant molecules in a lamellar phase such that it is clear to skilled artisan in that art that the micelles (surfactant bilayers) of a lamellar phase are very stable, and the micellar kinetics would be slow such that the second relaxation time would be relatively long and therefore this means that a soluble agent solubilized into a lamellar phase would effectively be trapped within the hydrophobic portions of the lamellar phase and be unable to escape the lamellar phase and deposit with increased efficiency, which is the key benefit of the claimed invention. Appellant goes on to allege that the Examiner has provided no motivation or reasoning as to why a skilled artisan would look to Soffin and solely isolate the branched anionic primary sulfates with no context of the Soffin reference being directed to a one branched anionic surfactant and teaches that the structured surfactant component or domain is preferably a lamellar phase and that this lamellar phase can provide resistance to shear, adequate yield and long term stability, which teaches away from the claimed invention and thus, the Final Office Action was hindsight reconstruction based on the present invention. (Appeal Brief, bottom of page 10 to page 12).

In response, the Examiner disagrees. The Declaration of Debora W. Chang under 37 CFR 1.132 filed 02/17/2021 was previously considered, but was found insufficient to obviate the 103 rejection over Cetti in view of Soffin for the maintained reason that this Declaration is an expert opinion containing conclusory statements without actual proof. 
	First, claim 1 is drawn to a personal care comprising (a) from about 14% to about 40% of one or more surfactants wherein one or more of the surfactants is an anionic surfactant or combination of anionic surfactants wherein at least one of the surfactants has an alkyl chain of less than C-12 or a branched alkyl chain; (b) from about 0.1% to about 10% of one or more surfactant soluble agents having a ClogP greater than 3.0; wherein when the personal care composition is diluted to about 1.5% surfactant concentration has a ratio of surfactant diffusion coefficient to soluble agent diffusion coefficient equal to or greater than about 1.4. Thus, Appellant’s 1.132 Declaration of Chang providing evidence pertaining to a general background on surfactant science, micelle kinetic and lamellar phase has no pertinence to the claimed invention. This is because the claimed invention as recited above is not drawn to micelle or lamellar phase, thereby Appellant’s 1.132 Declaration of Chang focusing on micelle kinetic and lamellar phase has no pertinence to the claimed invention. 
	Second, Appellant’s 1.132 Declaration of Chang declaring that Soffin teaches “the structured surfactant component or domain is preferably lamellar phase,” and thus, “there is every expectation that utilizing branched surfactants as taught by Soffin in combination with a soluble agent of ClogP of at least 3 as taught by Cetti would lead to a composition where the surfactants and soluble agent would diffuse at the same rate and thereof would exhibit a diffusion coefficient ratio close to 1, which is outside the instant claims,” (see Declaration, paragraphs 7 and 9) is a conclusory statement without actual proof. This conclusory statement is also not pertinent to the obviousness analysis in the 103 rejection over Cetti in view of Soffin because Appellant’s evidence in the Declaration in the form of a general overview of on surfactant science, micelle kinetic and lamellar phase has failed to show by objective evidence the personal care composition of Cetti containing additionally the branched anionic surfactant as taught by Soffin did not necessarily possess the characteristics (diffusion coefficient ratio) of the claimed invention. Nor has Appellant provided objective evidence showing the personal care composition of Cetti containing substantially the in structure or composition as the claimed invention (combination of anionic surfactants that include a branched anionic surfactant and surfactant soluble agent having a clogP greater than 3.0) did not necessarily possess the claimed diffusion coefficient ratio.
	The Examiner maintains the position that the obviousness analysis in the 103 rejection over Cetti in view of Soffin, is indeed proper to render obvious Appellant’s claimed invention. The obviousness analysis in the 103 rejection is not based on impermissible hindsight nor is Cetti in view of Soffin teach away from the claimed invention, but rather the obviousness analysis relied upon knowledge gleaned from the teachings of Cetti and Soffin, which actually teach towards Appellant’s claimed invention based on preponderance of the evidence.
As discussed above, claim 1 recites that the personal care composition comprises “one or more surfactant wherein one or more of the surfactants is an anionic surfactant or a combination of anionic surfactants wherein at least one of the surfactants has an alkyl chain of less than C-12 or a branched alkyl chain.” Thus, claim 1 encompasses mixtures or combinations of surfactants in which one of the surfactants is an anionic surfactant or a combination of anionic surfactants and at least one of the surfactant has an alkyl chain of less than C-12 or a branched alkyl chain.  Note that claim 1 requires that one of the surfactants is generically an anionic surfactant or a combination of anionic surfactants, as well as, one of the surfactants has an alkyl chain of less than C-12 or a branched alkyl chain, which include any type of surfactants (i.e., anionic, cationic, nonionic, amphoteric, etc.) that has an alkyl chain of less than C-12 or a branched alkyl chain. 
The Examiner asserts that Soffin (secondary reference in the 103 rejection) does teach and provide guidance for the claimed “wherein at least one of the surfactants has an alkyl chain less than C-12 or a branched alkyl chain.” Paragraphs [0040]-[0046] of Soffin teaches that at least one of the anionic surfactant is preferably branched, and particularly paragraph [0046] of Soffin teaches branched anionic primary sulfates including 4-methyl undecyl sulfate, 5-methyl undecyl sulfate, 7-methyl undecyl sulfate, 8-methyl undecyl sulfate, 4,5-dimethyl decyl sulfate, 6,9-dimethyl decyl sulfate, 6,9-dimethyl undecyl sulfate, 5-methyl-8-ethyl undecyl sulfate, 9-methyl undecyl sulfate, 5,6,8-trimethyl decyl sulfate, and 2-methyl undecyl sulfate, as the suitable at least one anionic surfactants. The branched anionic primary surfactants as taught by Soffin meet not only the claimed at least one of the surfactants has an alkyl chain less than C-12,” but also at least one of the surfactants has a branched alkyl chain.  For example, 4-methyl undecyl sulfate is a surfactant that has an alkyl chain less than C-12 (e.g., undecyl = C-11), as well as, a surfactant that is a branched alkyl chain. Thus, Soffin does in fact teach “at least one of the surfactants has an alkyl chain less than C-12 or branched alkyl chain” as claimed.
Furthermore, it noted that Soffin also teaches sodium tridecyl sulfate and sodium trideceth sulfate as branched anionic surfactants that are suitably preferred as one of the at least one anionic surfactants in a personal care composition (see Soffin, paragraphs [0041]-[0042] and Examples 8-10 under paragraph [0017]). Not only the sodium tridecyl sulfate and sodium trideceth sulfate, but all of the branched anionic surfactant listed in paragraphs [0044]-[0046] of Soffin meet the generically claimed at least one of the surfactants has a branched alkyl chain. 
In the same context as Soffin, Cetti (primary reference in the 103 rejection) teaches personal care composition containing sodium trideceth sulfate as one of the preferred anionic surfactants (see Cetti, paragraph [0073], and Tables 1-6 and 8 on pages 4-8). Additionally, it is noted to that paragraph [0073] of Cetti disclosed that “[b]ranched anionic surfactants and monoethyl branched anionic surfactants suitable for the present invention are described in a commonly owned, patent application … under US Publication No. 60/680,149.” The 60/680,149 is one of the provisional applications of Soffin (see section (60) of the front cover from Soffin’s patent publication – US 2006/0252662). As such, contrary to Appellant’s allegation, there is indeed motivation to look to Soffin for additionally including a branched anionic primary sulfate as one of the anionic surfactants in the personal care composition of Cetti, as both Cetti and Soffin expressly teach and exemplified anionic surfactant having a branched alkyl chain (i.e., sodium trideceth sulfate) as one of the suitable anionic surfactants for use in a personal care composition. 
In light of the above, the Examiner maintains the position that the personal care composition of Cetti in view of Soffin teaching the same structures of anionic surfactants and surfactant soluble agents having a clogP greater than 3.0 as the claimed invention, would be reasonably expected to function or behave in the same manner to exhibit the claimed functional limitation of “wherein when the personal care composition is diluted to about 1.5% surfactant concentration has a ratio of surfactant diffusion coefficient to soluble agent diffusion coefficient equal to or greater than about 1.4.” This is because the Courts have made stated: [w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
As a matter of fact, it is noted that sodium trideceth sulfate (a branched alkyl chain anionic surfactant) as taught in Cetti and Soffin is also disclosed in the preferred embodiment of Appellant’s instant specification as one of the anionic surfactants having a branched alkyl chain (see instant specification, page 13, lines 8-13), as well as, the sodium trideceth sulfate is also exemplified in Example 9 on page 50 of the instant specification as one of the anionic surfactants when used with a surfactant soluble agent having a clogP greater than 3.0 provided a diffusion coefficient ratio of greater than 1.4 (Example 9 has a diffusion coefficient ratio of 2.1). Thus, preponderance of the evidence from Appellant’s instant specification supports the Examiner’s position that the personal care composition of Cetti (closest prior art) containing substantially identical structure or composition as the claimed invention having sodium trideceth sulfate (a branched alkyl chain anionic surfactant), and a partitioned perfumed composition having a clogP of at least 3 (a surfactant soluble agent having a clogP greater than 3.0), would reasonably be expected to possess the claimed diffusion coefficient ratio. 
Thus, contrary to Appellant’s arguments and Declaration, there is a reasonable expectation that utilizing branched anionic surfactants as taught by Soffin in combination with a surfactant soluble agent of ClogP of at least 3 in the personal care composition of Cetti would lead to a personal care composition that would exhibit a diffusion coefficient ratio greater than about 1.4 in light of the preponderance of the evidence from Appellant’s instant specification. As such, obviousness of the claimed invention based on the teachings of Cetti in view of Soffin have been sufficiently established by the Examiner because in opposite to Appellant’s Declaration, the Examiner’s 103 obviousness rejection is not based on conclusory statements but rather supported by actual proof from Appellant’s instant specification.
To date, Appellant has failed to show objective evidence with comparative data showing that the personal care composition of cited prior arts (Cetti in view of Soffin) did not necessarily possess the characteristics (diffusion coefficient ratio) of the claimed invention. Nor has Appellant provided objective evidence with comparative data showing the personal care composition of Cetti (closest prior art) containing substantially identical in structure or composition as that of the claimed invention did not necessarily possess the claimed diffusion coefficient ratio. Absence this objective evidence to the contrary, nonobviousness of the claimed invention over Cetti in view of Soffin has not been sufficiently established by Appellant.
	As a result, for the reasons discussed above and in light of the preponderance of the evidence, claims 1, 3-7, 10-16, 24 and 25 should stand rejected as being obvious and unpatentable over the teachings of Cetti in view of Soffin.

B.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cetti et al (US 2009/0029900 A1) in view of Soffin et al (US 2006/0252662 A1), as applied to claims 1 and 6 above, and further in view of Frantz et al (US 2003/0180246 A1)
Central issue: [t]he rejection of claim 8 under 35 USC §103 is improper because there is no disclosure that teaches or suggest all of the claim limitations of the present invention.

(I) Appellant arguments on pages 12-16 of the Appeal Brief are the same as the arguments on pages 4-12 of the Appeal Brief that were presented for Cetti in view of Soffin.

In response, the rejection of dependent claim 8 under 35 U.S.C. 103 is maintained for the reason of record because Cetti in view of Soffin remains to render obvious independent claim 1 of Appellant’s claimed invention for the reasons discussed above on pages 13-24 of this Examiner’s Answer, said reasons are incorporated herein in its entirety.

C. 	Claims 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cetti et al (US 2009/0029900 A1) in view of Soffin et al (US 2006/0252662 A1), as applied to claim 1 above, and further in view of Kitko et al (US 2009/0155383 A1)
	Central issue: [t]the rejections of claims 17-23 under 35 USC §103 is improper because there is no disclosure that teaches or suggests all of the claim limitations of the present invention.

(I) Appellant arguments on pages 16-20 of the Appeal Brief are the same as the arguments on pages 4-12 of the Appeal Brief that were presented for Cetti in view of Soffin.

In response, the rejection of dependent claims 17-23 under 35 U.S.C. 103 is maintained for the reason of record because Cetti in view of Soffin remains to render obvious independent claim 1 of Appellant’s claimed invention for the reasons discussed above on pages 13-24 of this Examiner’s Answer, said reasons are incorporated herein in its entirety.

D.	Claims 1, 3-8 and 10-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-24 of copending Application No. 15/135,998.
	Appellant in the Appeal Brief filed 05/09/2022 did not address this nonstatutory double patenting. As a result, the nonstatutory double patenting rejection is maintained for the reasons of record.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DOAN T PHAN/Primary Examiner, Art Unit 1613      
                                                                                                                                                                                                  Conferees:
	 /BRIAN-YONG S KWON/            Supervisory Patent Examiner, Art Unit 1613 


	/DAVID J BLANCHARD/           Supervisory Patent Examiner, Art Unit 1619                                                                                                                                                                                                                                                                                                                                                                                        
	 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.